Friedmann, J.,
dissents and votes to reverse the order and judgment appealed from, vacate so much of the order dated April 5, 1990, as denied the defendants’ motion to dismiss the complaint, vacate so much of the order dated August 21, 1987, as denied the defendants’ cross motion for summary judgment, and to dismiss the complaint, with the following memorandum: The defendants established at trial, by a preponderance of the evidence, that they had harbored a dog openly and notoriously for a period of more than three months. In consequence, according to the provisions of the "Pet Law” (Administrative Code of City of NY § 27-2009.1 [formerly § D26-10.10]), the plaintiff by its inaction effectively waived the anti-pet provision in the Occupancy Agreement and the cooperative’s Rules and Regulations.
The defendant Leah Sinrod testified that she and her husband acquired their dog, Coco, in early July 1983. For the next seven months the Sinrods walked Coco three or four times every day. In so doing, they would conduct the dog from their 18th floor apartment to the elevator; take the elevator to the lobby; and, once in the lobby, make two left turns, traverse a hallway and exit by a back door. After crossing the cooperative’s parking lot, the Sinrods would promenade their dog on Ocean Parkway. The distance from the elevator to the rear exit was some 35 feet, and en route the defendants had to pass a maintenance/compactor room, the door to which was sometimes open. Not infrequently when the defendants were walking their dog they would encounter the plaintiff’s porters, maintenance workers, and security guards, at least one of whom used to pet Coco. According to the plaintiff’s employees John Byron and Jamie Rodriguez, porters and maintenance workers were supposed to report all irregularities on the *593premises to the superintendent, and it was the job of the superintendent, as well as of the security officers, to enforce the no-pet policy on behalf of management. Altogether the plaintiff employed some 60 persons, including fifteen security guards, two or three of whom were always on duty.
The plaintiffs position was simply that it did not become aware of the dog’s presence in the defendants’ apartment until January 24, 1984, so that its institution of this action on January 28, 1984, was therefore timely. It neither disputed the defendants’ contention that they publicly paraded their pet through and around the building several times a day, nor did it attempt to explain how, under these circumstances, the animal managed to escape its attention for some seven months.
Given this evidence, I believe that to hold that the defendants had not harbored the dog openly and notoriously for more than three months to the knowledge of the plaintiff and/or its agents would impose an insurmountable burden on tenants and would defeat the purpose of the Pet Law (see, e.g., Matter of Robinson v City of New York, 152 Misc 2d 1007). There is no suggestion on the part of the plaintiff that the dog was noisy or in any other way constituted a nuisance as a separate ground for removing the dog from the premises. Accordingly, I would vote to reverse the order and judgment and dismiss the complaint.